           Case 5:19-cv-04809-LHK Document 21 Filed 12/20/19 Page 1 of 4



 1   COOLEY LLP                                   RUSS, AUGUST & KABAT
     Heidi Keefe (178960)                         Marc A. Fenster, State Bar No. 181067
 2   (hkeefe@cooley.com)                          mfenster@raklaw.com
     Lowell D. Mead (223989)                      Benjamin T. Wang, State Bar No. 228712
 3   (lmead@cooley.com)                           bwang@raklaw.com
     Priya B. Viswanath (238089)                  Neil A. Rubin, State Bar No. 250761
 4   (pviswanath@cooley.com)                      nrubin@raklaw.com
     3175 Hanover Street                          James S. Tsuei, State Bar No. 285530
 5   Palo Alto, CA 94304-1130                     jtsuei@raklaw.com
     Telephone: (650) 843-5000                    12424 Wilshire Boulevard, 12th Floor
 6   Facsimile: (650) 849-7400                    Los Angeles, California 90025
                                                  Telephone: (310) 826-7474
 7   COOLEY LLP                                   Facsimile: (310) 826-6991
     Phillip Morton (Pro Hac Vice pending)
 8   (pmorton@cooley.com)                         Attorneys for Plaintiff
     1299 Pennsylvania Avenue                     COREPHOTONICS, LTD.
 9   NW, Suite 700
     Washington, DC 20004-2400
10   Telephone: (202) 842-7800
     Facsimile: (202) 842-7899
11
     Attorneys for Defendant
12   APPLE INC.

13

14                                     UNITED STATES DISTRICT COURT

15                                    NORTHERN DISTRICT OF CALIFORNIA

16

17   COREPHOTONICS, LTD.,                                Case No. 3:19-cv-4809-LHK

18                       Plaintiff,                      STIPULATION AND [PROPOSED]
                                                         ORDER TO RESCHEDULE CASE
19           v.                                          MANAGEMENT CONFERENCE

20   APPLE INC.,

21                       Defendant.

22

23           Pursuant to Civil L.R. 6-2, Plaintiff Corephotonics, Ltd. and Defendant Apple Inc., by and
24   through their counsel, hereby stipulate, subject to the approval of the Court, to move the Case
25   Management Conference currently set for January 22, 2020 to February 12, 2020.
26           WHEREAS, the Court has scheduled a Case Management Conference for Wednesday,
27   January 22, 2020 at 2:00 p.m.;
28
                                                                  STIPULATION AND [PROPOSED] ORDER TO
     Case No. 3:19-cv-4809-LHK                      1.       RESCHEDULE CASE MANAGEMENT CONFERENCE
           Case 5:19-cv-04809-LHK Document 21 Filed 12/20/19 Page 2 of 4



 1           WHEREAS, Defendant’s lead counsel has a pre-existing conflict with the current Case

 2   Management Conference date;

 3           WHEREAS, the parties have conferred to determine other dates where lead counsel for both

 4   parties are available for the Case Management Conference;

 5           WHEREAS, no scheduling order has been entered in this case that would be affected by the

 6   proposed modification;

 7           WHEREAS, the only prior time modification in this case was a stipulation to extend the time

 8   to respond to the Complaint by 30 days (Dkt. No. 13);

 9           NOW, THEREFORE, the Parties respectfully request that the Court reset the Case

10   Management Conference for the Court’s case management calendar on February 12, 2020 at 2 p.m.

11           This stipulation is supported by the Declaration of Heidi L. Keefe submitted herewith.

12           A proposed order is submitted herewith.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   STIPULATION AND [PROPOSED] ORDER TO
     Case No. 3:19-cv-4809-LHK                         2.     RESCHEDULE CASE MANAGEMENT CONFERENCE
           Case 5:19-cv-04809-LHK Document 21 Filed 12/20/19 Page 3 of 4



 1   Dated:         December 18, 2019             /s/ Heidi Keefe
                                                  Heidi Keefe (178960)
 2                                                (hkeefe@cooley.com)
                                                  Lowell D. Mead (223989)
 3                                                (lmead@cooley.com)
                                                  Priya B. Viswanath (238089)
 4                                                (pviswanath@cooley.com)
                                                  COOLEY LLP
 5                                                3175 Hanover Street
                                                  Palo Alto, CA 94304-1130
 6                                                Telephone: (650) 843-5000
                                                  Facsimile: (650) 849-7400
 7
                                                  COOLEY LLP
 8                                                Phillip Morton (Pro Hac Vice pending)
                                                  (pmorton@cooley.com)
 9                                                1299 Pennsylvania Avenue
                                                  NW, Suite 700
10                                                Washington, DC 20004-2400
                                                  Telephone: (202) 842-7800
11                                                Facsimile: (202) 842-7899

12                                                Attorneys for Defendant
                                                  APPLE INC.
13

14
     Dated:         December 18, 2019              /s/ Marc A. Fenster
15                                                 RUSS, AUGUST & KABAT
                                                   Marc A. Fenster, State Bar No. 181067
16                                                 mfenster@raklaw.com
                                                   Benjamin T. Wang, State Bar No. 228712
17                                                 bwang@raklaw.com
                                                   Neil A. Rubin, State Bar No. 250761
18                                                 nrubin@raklaw.com
                                                   James S. Tsuei, State Bar No. 285530
19                                                 jtsuei@raklaw.com
                                                   12424 Wilshire Boulevard, 12th Floor
20                                                 Los Angeles, California 90025
                                                   Telephone: (310) 826-7474
21                                                 Facsimile: (310) 826-6991

22                                                 Attorneys for Plaintiff
                                                  COREPHOTONICS, LTD.
23
     ATTESTATION: I, Heidi Keefe, attest that counsel for Plaintiff has concurred in this filing.
24

25                                                /s/ Heidi Keefe
                                                    Heidi Keefe
26

27

28
                                                                  STIPULATION AND [PROPOSED] ORDER TO
     Case No. 3:19-cv-4809-LHK                      3.       RESCHEDULE CASE MANAGEMENT CONFERENCE
           Case 5:19-cv-04809-LHK Document 21 Filed 12/20/19 Page 4 of 4



 1
             PURSUANT TO STIPULATION, IT IS SO ORDERED that the Case Management
 2
     Conference in this action is reset for the Court’s case management calendar on February 12, 2020 at
 3

 4   2:00 p.m.

 5

 6   Dated: December 20, 2019                    ____________________________________
 7                                               Lucy H. Koh
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  STIPULATION AND [PROPOSED] ORDER TO
     Case No. 3:19-cv-4809-LHK                      4.       RESCHEDULE CASE MANAGEMENT CONFERENCE
